          Case 2:18-cv-02128-JAM-EFB Document 22 Filed 06/04/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
                          UNITED STATES DISTRICT COURT
10
          EASTERN DISTRICT OF CALIFORNIA SACRAMENTO DIVISION
11
     RACHELLE MARIE STIVERSON and ) Case No.: 2:18-cv-02128-JAM-EFB
12   K.S-M., a minor, by and through her    )
     Guardian Ad Litem, Danielle Stiverson, )
13                                          ) ORDER FOR ENTRY OF
                 Plaintiff,                 ) DISMISSAL OF ENTIRE ACTION
14                                          )
          vs.                               )
15                                          )
     COUNTY OF SACRAMENTO,                  )
16   TANYA COIT, ANA NGUYEN, and )
     DOES 1 through 50, inclusive,          )
17                                          )
                 Defendant                  )
18
19         The Court, upon review of the parties Stipulation for Entry of Dismissal of
20   Entire Action ECF doc 17), and for Good Cause shown, enters its Order
21
     Dismissing the above entitled action pursuant to the following terms and
22
     conditions:
23
           That based upon the stipulation of the parties, Plaintiffs RACHELLE
24
     MARIE STIVERSON and K.S-M., a minor, by and through her Guardian Ad
25
     Litem, Danielle Stiverson, and Defendants COUNTY OF SACRAMENTO,
26
     TANYA COIT, and ANA NGUYEN, by and through their attorneys of record,
27
28


                                                                                   Page 1
             Case 2:18-cv-02128-JAM-EFB Document 22 Filed 06/04/20 Page 2 of 2



 1
     this action is Dismissed in its entirety with prejudice pursuant to Fed R. Civ. P.

 2   41(a).
 3            That in connection with this dismissal, Defendant COUNTY OF
 4   SACRAMENTO agrees it will modify its policies, procedures, practices and
 5   customs regarding medical procedures, including examinations and testing, for
 6   children in the County’s protective custody to ensure compliance with the court
 7   decisions in Wallis, Greene, and Mann, such policies to include provisions
 8   concerning notice to parents, parental consent and parental attendance or
 9   observation as such examinations.
10
              That each party is to bear their own fees and costs, including all attorneys’
11
     fees.
12
                                   IT IS SO ORDERED
13
14
     DATED:         June 4, 2020        /s/ John A. Mendez________________________
15
                                        John A. Mendez
16
                                        UNITED STATES DISTRICT COURT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28


                                                                                        Page 2
